Citation Nr: 0740584	
Decision Date: 12/27/07    Archive Date: 01/02/08

DOCKET NO.  06-25 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for lumbar spine 
disability.

2.  Entitlement to service connection for cervical spine 
disability.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Van Stewart, Counsel


REMAND

The veteran is a Marine who had active military service from 
April 1968 to September 1974.  Service in combat in Vietnam 
is indicated by the evidence of record.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.  

As an initial matter, the Board notes that this appeal 
originally included appeal of denial of a higher initial 
rating for the veteran's service-connected post-traumatic 
stress disorder, a higher initial rating for hearing loss, 
and appeal of denial of service connection for tinnitus.  In 
his substantive appeal, received in July 2006, the veteran 
specified that the only issues he was appealing to the Board 
were service connection for lumbar spine disability, service 
connection for cervical spine disability, and service 
connection for tinnitus.  The issue of an increased rating 
for the veteran's service-connected PTSD and hearing loss is 
therefore not before the Board.  38 C.F.R. § 20.202 (2007).  
Moreover, because service connection for tinnitus was later 
granted by the RO in August 2006, that issue also is no 
longer on appeal.  

The Board notes that evidence was added to the record on the 
same day that the RO issued a SOC related to the instant 
issues.  It is evident from the contents of the SOC that this 
new evidence was not considered in the RO's SOC review of the 
issues on appeal.  A remand is necessary when evidence is 
received by the RO that has not been considered by the agency 
of original jurisdiction (AOJ).  Disabled Am. Veterans v. 
Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  
Here, the Board notified the veteran and his accredited 
representative in correspondence dated October 23, 2007, that 
this new evidence had been received but not considered by the 
AOJ.  He was informed that a decision to waive or not waive 
consideration by the AOJ of this newly received evidence was 
solely up to him or his representative.  

Included with the letter was a form that he was asked to 
complete and return, indicating whether he did or did not 
wish his case to be remanded to the AOJ for consideration of 
the additional evidence.  He was also informed that if he did 
not respond to this inquiry within 45 days the Board would 
assume that he did not wish the Board to consider his case 
without AOJ review of the new evidence, and would in that 
case remand the case for AOJ consideration of the new 
evidence.  

More than 45 days have elapsed since the October 23, 2007, 
letter to the veteran was sent, and the record reveals that 
the veteran has not responded to this request.  The Board 
therefore assumes that the veteran does not wish the Board to 
consider his case without AOJ review of the evidence, and 
will therefore remand the case for AOJ consideration of the 
evidence.  

The Board also notes that included in the aforementioned 
evidence are several articles from medical sources suggesting 
that some disc injuries, including minor ones, can lead to 
progressively worsening changes that can take decades to 
appear.  On remand, the Board will therefore request that the 
veteran be afforded a VA spine examination requesting a 
medical nexus opinion that takes into account this newly 
received evidence.  

Accordingly, the veteran's case is REMANDED to the AOJ for 
the following actions:

1.  The AOJ should arrange for the 
veteran to undergo a VA spine examination 
by a medical professional with 
appropriate expertise to determine the 
current diagnosis and etiology of any 
lumbar and cervical spine disorders 
found.  For each diagnosis, a medical 
opinion should be provided as to whether 
it is at least as likely as not that the 
disability is etiologically related to 
the veteran's military service.  

The examiner must provide a medical 
opinion, based on review of the evidence 
of record, including the articles from 
Cedars-Sinai, Lippincott Williams & 
Wilkens, The University of Bristol, and 
The New England Journal of Medicine, and 
his/her examination of the veteran, 
whether any current spine disability is 
more likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 
approximately 50 percent), or less likely 
than not (i.e., probability less than 50 
percent) related to military service.  
(Since, by its very nature, a medical 
opinion is just that, an opinion rather 
than a statement of certainty, the Board 
recognizes that speculation, tempered by 
the examiner's medical expertise and 
experience, is a component of a medical 
opinion.)

A complete rationale should be given for 
all opinions and conclusions expressed.  
All indicated tests should be conducted 
and those reports should be incorporated 
into the examination and associated with 
the claims file.

The veteran's claims file, including a 
copy of this remand, must be made 
available to the examiner for review in 
connection with the examination.

The AOJ should ensure that the 
examination report complies with this 
remand and the questions presented in the 
AOJ's examination request, especially 
with respect to the instructions to 
provide medical opinions.  If the report 
is insufficient, it should be returned to 
the examiner for necessary corrective 
action, as appropriate.

The veteran should be advised that 
failure to appear for an examination as 
requested, and without good cause, could 
adversely affect his claim, to include 
denial.  See 38 C.F.R. § 3.655 (2007).

2.  After undertaking any additional 
development deemed appropriate, the AOJ 
should consider the issues on appeal in 
light of all information or evidence 
received.  If any benefit sought is not 
granted, the veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.  

After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the AOJ.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the AOJ.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the AOJ.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2007).

